                                     Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 1 of 14 Page ID #:77



                                         1   Christina R. Spiezia, State Bar No. 315145
                                         2   cspiezia@grsm.com
                                             (949) 255-6968
                                         3   Katherine A. Musbach, State Bar No. 318683
                                         4   kmusbach@grsm.com
                                             (312) 980-6798
                                         5   Scott L. Schmookler, IL
                                         6   sschmookler@grsm.com, Pro Hac Vice
                                             (312) 980-6779
                                         7   Gordon Rees Scully Mansukhani, LLP
                                         8   5 Park Plaza Suite 1100
                                             Irvine, CA 92614
                                         9
                                       10    Attorneys for Defendant,
                                             NATIONAL UNION FIRE INSURANCE
                                       11    COMPANY OF PITTSBURGH, PA
Gordon Rees Scully Mansukhani, LLP




                                       12
                                                             UNITED STATES DISTRICT COURT
                                       13               FOR THE CENTRAL DISTRICT OF CALIFORNIA
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                       14                          EASTERN DIVISION

                                       15
                                             WESTERN RIVERSIDE                    )
                                       16
                                             COUNCIL OF GOVERNMENTS, ) CASE NO. 5:20-cv-02164
                                       17    a California Joint Powers Authority, )
                                       18                                         )
                                                          Plaintiff,              )
                                       19                                         )
                                                    v.                            ) Defendant’s Motion to Dismiss and
                                       20
                                                                                  ) Memorandum in Support of Its Motion
                                       21    NATIONAL UNION FIRE                    to Dismiss
                                                                                  )
                                             INSURANCE COMPANY OF
                                       22                                         )
                                             PITTSBURGH, PA. and DOES 1             Motion Hearing:
                                       23    through 50, inclusive,               ) Judge George H. Wu
                                                                                  )
                                       24                                         )
                                                          Defendant(s).
                                       25
                                       26
                                       27
                                       28
                                                                                 -1-
                                                         Motion to Dismiss and Memorandum of Law in Support
                                     Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 2 of 14 Page ID #:78



                                         1                                             TABLE OF CONTENTS
                                         2   TABLE OF CONTENTS............................................................................. 2
                                         3   TABLE OF AUTHORITIES ...................................................................... 3
                                         4   INTRODUCTION ........................................................................................ 4
                                         5   ARGUMENT ................................................................................................ 6
                                         6   I.     CALIFORNIA SUPREME COURT PRECEDENT PROHIBITS
                                         7          PLAINTIFF’S PURSUIT OF PUNITIVE AND STATUTORY
                                         8          DAMAGES........................................................................................... 6
                                         9   II.    PLAINTIFF HAS NOT PLED THE FACTUAL PREDICATE
                                       10           FOR ADVERSE DOMINATION WITH THE REQUIRED
                                       11           PARTICULARITY. ............................................................................ 9
Gordon Rees Scully Mansukhani, LLP




                                       12    CONCLUSION ........................................................................................... 12
                                       13
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                      -2-
                                                              Motion to Dismiss and Memorandum of Law in Support
                                     Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 3 of 14 Page ID #:79



                                         1                                                TABLE OF AUTHORITIES
                                         2   Cases
                                             Admiralty Fund v. Peerless Ins. Co., 143 Cal. App. 3d 379 (Cal. Ct. App. 1983) ....................10
                                         3   Amalgamated Transit Union, Local 1756, AFL-CIO et al. v. Superior Court of L.A. Cty, 209
                                              P.3d 937 (Cal. 2009) ..................................................................................................................9
                                         4   Diehl v. Starbucks Corp., No. 12CV2432 AJB (BGS), 2014 WL 295468 (S.D. Cal. Jan. 27,
                                         5    2014) ......................................................................................................................................4, 7
                                             Dillon v. Cont’l Cas. Co., No. C 10-05238 JW, 2011 WL 13073334 (N.D. Cal. July 14,
                                         6    2011) ....................................................................................................................................5, 10
                                             Drexel Burnham Lambert Grp., Inc. v. Vigilant Ins. Co., 595 N.Y.S.2d 999 (1993) ................10
                                         7   EFG Bank AG v. Transamerica Life Ins. Co., No. 16-cv-08104-CAS(GJSx), 2020 U.S. WL
                                              636907 (C.D. Cal. Feb. 10, 2020) ......................................................................................5, 8, 9
                                         8   Esposti v. Rivers Bro., Inc. et al., 207 Cal. 570 (1929)................................................................9
                                         9   Essex Ins. Co. v. Five Star Dye House, Inc., 38 Cal. 4th 1252, 137 P.3d 192 (Cal. 2006) ......7, 8
                                             Great Am. Ins. Co. v. Vasquez Marshall Architects, No. 19-CV-1173-CAB-NLS, 2019 WL
                                       10     4242481 (S.D. Cal. Sept. 6, 2019) .............................................................................................8
                                             J2 Global Commc’ns, Inc. v. Protus IP Sols., No. CV 06-00566 DDP (AJWx), 2010 WL
                                       11     9446806 (C.D. Cal. 2010) ......................................................................................................5, 8
Gordon Rees Scully Mansukhani, LLP




                                             Jackson v. Rogers & Wells, 210 Cal. App. 3d 336 (Cal. Ct. App. 1989) ....................................7
                                       12    Lane v. Vitek Real Estate Industries Group et al., 713 F. Supp. 2d 1092 (E.D. Cal. 2010). .....11
                                       13    McGuire v. Reconstrust Co., N.A., No. CIV S-11-2787 KJM-CKD, 2012 WL 4510675 (E.D.
      5 Park Plaza, Suite 1100




                                              Cal. Sept. 30, 2012)..................................................................................................................12
         Irvine, CA 92614




                                       14    Mills v. Forestex Co., 180 Cal. App. 4th 625 (Cal. Ct. App. 2003)...........................................11
                                             Murphy v. Allstate, 553 P.2d 584 (Cal. 1976).................................................................... passim
                                       15    Ohlendorf v. Am. Brokers Conduit, No. CIV. S-11-293 LKK/EFB, 2012 WL 718682 (E.D.
                                              Cal. Mar. 5, 2012) ..............................................................................................................11, 12
                                       16    Pan Asian Com. Consulting Grp. v. Montage Int’l Importing, Inc., No. CV 14-04905 SJO
                                       17     (SSx), 2014 WL 12688420 (C.D. Cal. Nov. 10, 2014)..............................................................7
                                             Schlauch v. Hartford Accident & Indem. Co., 146 Cal. App. 3d 926 (Cal. Ct. App. 1983) ........7
                                       18    Seiden v. Frazer Frost LLP, No. SACV 18-00588-CJC(KESx), 2018 WL 6137618 (C.D. Cal.
                                              July 31, 2018).................................................................................................................5, 10, 11
                                       19    Wall St. Disc. Corp. v. Hartford Fire Ins. Co., No. 03 Civ. 4936PKC, 2004 WL 951074
                                              (S.D.N.Y. May 4, 2004) ...........................................................................................................10
                                       20
                                             Statutes
                                       21    Federal Rule of Civil Procedure 12(b)(6) ............................................................................4, 5, 9
                                             Federal Rule of Civil Procedure 12(f) ..................................................................................4, 5, 9
                                       22
                                             Local Rule 7.3 ..............................................................................................................................4
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                           -3-
                                                                   Motion to Dismiss and Memorandum of Law in Support
                                     Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 4 of 14 Page ID #:80



                                         1        On November 6, 2020, counsel for Defendant and counsel for Plaintiff
                                         2   telephonically met and conferred pursuant to Local Rule 7.3 and discussed the
                                         3   substance of Defendant’s contemplated motion and potential resolution that would
                                         4   obviate the need for the motion. During that discussion, counsel for Plaintiff
                                         5   agreed to file an amended complaint.        Plaintiff intends to file an amended
                                         6   complaint promptly, but was unable to do so in advance of Defendant’s current
                                         7   responsive pleading deadline.
                                         8        National Union Fire Insurance Company of Pittsburgh, Pa. (“National
                                         9   Union”) submits the following motion and brief in support thereof in the event that
                                       10    Plaintiff does not file an amended complaint and to preserve all of its rights and
                                       11    objections pending the filing of an amendment. Absent an amendment, this
Gordon Rees Scully Mansukhani, LLP




                                       12    Honorable Court should to dismiss Plaintiff’s claims against it pursuant to Federal
                                       13    Rule of Civil Procedure 12(b)(6) and strike its requests for punitive and statutory
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                       14    damages Federal Rule of Civil Procedure 12(f).
                                       15                                    INTRODUCTION
                                       16         Western Riverside Council of Governments (“Plaintiff”), as assignee of the
                                       17    City of Beaumont, filed suit against National Union seeking compensatory
                                       18    damages, punitive damages, statutory damages, and declaratory relief. National
                                       19    Union moves to dismiss any claims for punitive and statutory damages because
                                       20    such claims may not be assigned as a matter of law, and to dismiss or strike
                                       21    Plaintiff’s contract claims for failure to plead such claims with the requisite
                                       22    specificity under FRCP 9(b).
                                       23         First, Plaintiff asserts a right to pursue claims for punitive damages and
                                       24    statutory damages pursuant to City of Beaumont’s assignment, but the California
                                       25    Supreme Court conclusively held that such claims are not assignable in Murphy v.
                                       26    Allstate, 553 P.2d 584, 587 (Cal. 1976); see, e.g., Diehl v. Starbucks Corp., No.
                                       27    12CV2432 AJB (BGS), 2014 WL 295468, at *12 (S.D. Cal. Jan. 27, 2014). The
                                       28    United States District Court for the Central District of California earlier this year
                                                                                  -4-
                                                          Motion to Dismiss and Memorandum of Law in Support
                                     Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 5 of 14 Page ID #:81



                                         1   addressed the issue, holding that a claim for punitive damages arising from an
                                         2   alleged breach of the covenant of good faith and fair dealing cannot be assigned.
                                         3   EFG Bank AG v. Transamerica Life Ins. Co., No. 16-cv-08104-CAS(GJSx), 2020
                                         4   U.S. WL 636907 (C.D. Cal. Feb. 10, 2020); see, e.g., J2 Global Commc’ns, Inc.
                                         5   v. Protus IP Sols., No. CV 06-00566 DDP (AJWx), 2010 WL 9446806, at *8 (C.D.
                                         6   Cal. 2010) (claims for statutory damages cannot be assigned). Accordingly, this
                                         7   Court should dismiss Counts II and II pursuant to FRCP 12(b)(6) and strike all
                                         8   requests for punitive and statutory damages from the prayer for relief pursuant to
                                         9   FRCP 12(f).
                                       10         Second, this Court should also dismiss Plaintiff’s complaint because it has
                                       11    not been pled with the required particularity. Although Plaintiff alleges that it
Gordon Rees Scully Mansukhani, LLP




                                       12    discovered the dishonesty underlying its claim during the term of a 2015 policy
                                       13    term, it seeks to stack coverage and pursue a claim under a 2014 policy term by
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                       14    asserting equitably tolling. (Complaint, Docket No. 1-1 at 15, ¶ 33.) While
                                       15    National Union disagrees with Plaintiff’s attempt to recover under multiple
                                       16    policies and with the application of the doctrine of adverse domination, it is
                                       17    premature to address this issue because Plaintiff failed to plead tolling with the
                                       18    particularity required by FRPC 9(b). Dillon v. Cont’l Cas. Co., No. C 10-05238
                                       19    JW, 2011 WL 13073334, at *6 (N.D. Cal. July 14, 2011). Plaintiff makes no
                                       20    attempt to plead that discovery was impossible and thus, fails to plead its claim
                                       21    with the requisite specificity. Seiden v. Frazer Frost LLP, No. SACV 18-00588-
                                       22    CJC(KESx), 2018 WL 6137618, at *5 (C.D. Cal. July 31, 2018). Given that the
                                       23    complaint did not adequately plead adverse domination, this Court should dismiss
                                       24    the complaint pursuant to FRPC 12(b)(6).
                                       25
                                       26
                                       27
                                       28
                                                                                   -5-
                                                           Motion to Dismiss and Memorandum of Law in Support
                                     Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 6 of 14 Page ID #:82



                                         1                                      ARGUMENT
                                         2   I.   CALIFORNIA SUPREME COURT PRECEDENT PROHIBITS
                                         3        PLAINTIFF’S         PURSUIT       OF    PUNITIVE        AND     STATUTORY
                                         4        DAMAGES.
                                         5        Asserting its rights as assignee of the City of Beaumont, Plaintiff seeks to
                                         6   recover compensatory damages, punitive damages, and statutory damages.
                                         7   (Complaint, Docket No. 1-1, at 9 ¶ 2). While California law permits assignment
                                         8   of claims for compensatory damages, it does not permit the assignment of claims
                                         9   for either punitive damages or statutory damages. Therefore, even if the Plaintiff
                                       10    received a valid assignment of the City of Beaumont’s rights against National
                                       11    Union, that assignment could not, as a matter of law, convey any claim for punitive
Gordon Rees Scully Mansukhani, LLP




                                       12    or statutory damages and any such claim for such relief must be dismissed pursuant
                                       13    to Rule 12(b)(6) and the prayer for such damages should be stricken pursuant to
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                       14    Rule 12(f). Murphy v. Allstate Ins. Co.,17 Cal. 3d 937, 942, 553 P.2d 584, 587,
                                       15    587 (Cal. 1976).1
                                       16         The California Supreme Court conclusively addressed the assignability of
                                       17    punitive damages in the bad faith insurance context in Murphy. In that case, an
                                       18    injured party brought suit against the insurer, alleging the insurer breached its duty
                                       19    of good faith and fair dealing. Murphy, 553 P.2d at 586-87. The California
                                       20    Supreme Court held that the claimant could not seek or recover punitive damages
                                       21    because any claim for punitive damages cannot be assigned as a matter of law:
                                       22         The insured may assign his cause of action for breach of the duty to
                                       23         settle without consent of the insurance carrier, even when the policy
                                       24         provisions provide the contrary. However, part of the damage arises
                                       25
                                             1
                                              Because there is no allegation that the City of Beaumont explicitly reserved in
                                       26
                                             the assignment any right to recover “purely personal damages” arising out of the
                                       27    breach of the covenant of good faith and fair dealing, the City of Beaumont has
                                             waived any right to recover these damages. Purcell v. Colonial Ins. Co., 20 Cal.
                                       28
                                             App. 3d 807, 814 (1971).
                                                                                    -6-
                                                         Motion to Dismiss and Memorandum of Law in Support
                                     Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 7 of 14 Page ID #:83



                                         1        from the personal tort aspect of the bad faith cause of action. And
                                         2        because a purely personal tort cause of action is not assignable in
                                         3        California, it must be concluded that damage for emotional distress is
                                         4        not assignable. The same is true of a claim for punitive damage.
                                         5   553 P.2d at 587, 590 (internal citations omitted).
                                         6        Applying Murphy, subsequent courts uniformly invalidate alleged
                                         7   assignment of claims for punitive damages. Diehl v. Starbucks Corp., No.
                                         8   12CV2432 AJB (BGS), 2014 WL 295468, at *12 (S.D. Cal. Jan. 27, 2014) (“[t]he
                                         9   Murphy Court took note that part of the damages recoverable from a breach of the
                                       10    duty to settle arises from the ‘personal tort aspect of the bad faith cause of
                                       11    action’”); Schlauch v. Hartford Accident & Indem. Co., 146 Cal. App. 3d 926, 931
Gordon Rees Scully Mansukhani, LLP




                                       12    (Cal. Ct. App. 1983) (“Consequently, to the extent that plaintiff seeks damages
                                       13    against Hartford for emotional distress and punitive damage those damages could
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                       14    not have been predicated upon an assignment by the insureds.”); Essex Ins. Co. v.
                                       15    Five Star Dye House, Inc., 38 Cal. 4th 1252, 1263, 137 P.3d 192, 197 (Cal. 2006)
                                       16    (“Under the particular facts at issue [in Murphy], we concluded that although the
                                       17    cause of action itself was assignable, it potentially included damages that were not
                                       18    assignable and therefore not recoverable in an action under former section 720 of
                                       19    the Code of Civil Procedure.”)
                                       20         The prohibition against such assignment does not depend upon the nature of
                                       21    the claim: “whether punitive damages may be assigned does not rely on the nature
                                       22    of the relief, instead it relies on the nature of the cause of action it is brought
                                       23    under.” Diehl, 2014 WL 295468, at *12. Claims for punitive damages are not
                                       24    assignable, regardless of the theory of relief, because such claims are personal in
                                       25    nature. Jackson v. Rogers & Wells, 210 Cal. App. 3d 336, 349 (Cal. Ct. App. 1989)
                                       26    (“punitive damages claims, because personal to the one injured, are not
                                       27    assignable”); Pan Asian Com. Consulting Grp. v. Montage Int’l Importing, Inc.,
                                       28    No. CV 14-04905 SJO (SSx), 2014 WL 12688420, at *4 (C.D. Cal. Nov. 10, 2014)
                                                                                 -7-
                                                         Motion to Dismiss and Memorandum of Law in Support
                                     Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 8 of 14 Page ID #:84



                                         1   (punitive damages sought under claims for intentional misrepresentation,
                                         2   concealment and conversion are assignable); Great Am. Ins. Co. v. Vasquez
                                         3   Marshall Architects, No. 19-CV-1173-CAB-NLS, 2019 WL 4242481, at *4 (S.D.
                                         4   Cal. Sept. 6, 2019) (punitive damages sought under claims for breach of
                                         5   professional duty / negligence / gross negligence are assignable because “Plaintiff
                                         6   is not attempting to recover punitive damages for a purely personal tort action”).
                                         7        The United States District Court for the Central District of California
                                         8   addressed the assignability of punitive damages related to an analogous claim
                                         9   earlier this year in EFG Bank AG v. Transamerica Life Ins. Co., No. 16-cv-08104-
                                       10    CAS(GJSx), 2020 U.S. WL 636907, at *10 (C.D. Cal. Feb. 10, 2020). Applying
                                       11    Murphy, the court held that it “oversimplifies the law” to simply assert a claim for
Gordon Rees Scully Mansukhani, LLP




                                       12    breach of the implied covenant of good faith and fair dealing is assignable because
                                       13    “[t]he California Supreme Court has ‘described the bad faith cause of action
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                       14    against the insurer as a “hybrid cause of action,” one comprised of both assignable
                                       15    and nonassignable components.’” Id. (quoting Essex Ins. Co. v. Five Star Dye
                                       16    House, Inc., 137 P.3d at 197). The court nonetheless acknowledged the limits
                                       17    Murphy imposed on assignments:
                                       18         Accordingly, while the cause of action is assignable, “part of the
                                       19         damage arises from the personal tort aspect of the bad faith cause of
                                       20         action. And because a purely personal tort cause of action is not
                                       21         assignable in California, it must be concluded that damage for
                                       22         emotional distress is not assignable. The same is true of a claim for
                                       23         punitive damage.”
                                       24    Id. (quoting Murphy, 17 Cal. 3d at 942). The court therefore held that the assignee
                                       25    could not pursue a claim for punitive damages, despite an assignment.
                                       26         Similarly, Plaintiff cannot pursue claims for statutory damages either.
                                       27    California law unambiguously prohibits the assignment of claims for statutory
                                       28    damages. J2 Global Commc’ns, Inc. v. Protus IP Sols., No. CV 06-00566 DDP
                                                                                 -8-
                                                         Motion to Dismiss and Memorandum of Law in Support
                                     Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 9 of 14 Page ID #:85



                                         1   (AJWx), 2010 WL 9446806, at *8 (C.D. Cal. 2010); Amalgamated Transit Union,
                                         2   Local 1756, AFL-CIO et al. v. Superior Court of L.A. Cty., 209 P.3d 937, 943 (Cal.
                                         3   2009); Peterson et al. v. Ball et al., 296 P. 291, 293-95 (Cal. 1931); Esposti v.
                                         4   Rivers Bro., Inc. et al., 207 Cal. 570, 573 (1929). Therefore, any request for such
                                         5   relief should be stricken pursuant to FRCP 12(f).
                                         6         As in Murphy and EFG Bank AG, Plaintiff seeks relief based upon a
                                         7   purported assignment. Regardless of the scope of that assignment and its validity,
                                         8   the “personal tort aspect” of any purported bad faith claim – including any claim
                                         9   for punitive damages or statutory – cannot be assigned. As required by Murphy,
                                       10    Plaintiff fails to state a claim upon which relief may be granted pursuant to FRCP
                                       11    12(b)(6). Therefore, this Court should dismiss Count II and Count III of the
Gordon Rees Scully Mansukhani, LLP




                                       12    Complaint, and strike any prayer to recovery punitive or statutory damages
                                       13    pursuant to FRCP 12(f).
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                       14    II.   PLAINTIFF HAS NOT PLED THE FACTUAL PREDICATE FOR
                                       15          ADVERSE          DOMINATION             WITH         THE        REQUIRED
                                       16          PARTICULARITY.
                                       17          Plaintiff alleges that National Union issued two consecutive policies to the
                                       18    City of Beaumont.2 As explained therein, those policies are issued on a discovery
                                       19    basis – meaning that they apply to “loss … ‘discovered’ by you during the Policy
                                       20    Period shown in the Declarations or during the period of time provided in the
                                       21    Extended Period To Discover Loss Condition.…” Discovery, therefore, can only
                                       22    happen once and Plaintiff can only seek to recover under the policy in effect at the
                                       23    time of discovery:
                                       24
                                       25
                                       26    2
                                              The two National Union polices at issue are written on a discovery basis. Policy
                                       27    No. 01-309-61-64 was effective from June 30, 2014 through June 30, 2015 (“2014
                                             Policy”), and Policy 01-425-57-41 was effective from June 30, 2015 through June
                                       28
                                             30, 2017 (“2015 Policy”). (Complaint, Docket No. 1-1 at 13, ¶ 26.)
                                                                                   -9-
                                                          Motion to Dismiss and Memorandum of Law in Support
                                Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 10 of 14 Page ID #:86



                                      1        The fact of discovery, which had to be known to plaintiff, had to occur
                                      2        in a given year. Discovery is not a gradual awakening of consciousness.
                                      3        It did or it did not occur. It does not take years for the dawn to break.
                                      4        Before discovery there is, presumably, blissful ignorance, but once that
                                      5        ignorance, that lack of knowledge, is dispelled, then, like virginity, it is
                                      6        gone forever.
                                      7   Drexel Burnham Lambert Grp., Inc. v. Vigilant Ins. Co., 595 N.Y.S.2d 999, 1006
                                      8   (1993); Wall St. Disc. Corp. v. Hartford Fire Ins. Co., No. 03 Civ. 4936PKC, 2004
                                      9   WL 951074, at *7 (S.D.N.Y. May 4, 2004).
                                     10        Despite the plain terms of the policies and cases recognizing that discovery
                                     11   can only occur once, Plaintiff seeks to recover on the theory that it discovered the
Gordon Rees Scully Mansukhani, LLP




                                     12   alleged losses during the term of the 2015 Policy (Complaint, Docket No. 1-1 at
                                     13   15, ¶ 33) and that the time to discover under the 2014 Policy was tolled under the
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                     14   theory of adverse domination. While National Union disagrees that Plaintiff can
                                     15   recover under multiple policies and the application of adverse domination, it is
                                     16   premature to address the legal theory underlying Plaintiff’s claim because Plaintiff
                                     17   fails to adequately allege adverse domination as required by Rule 9(b).
                                     18        Ninth Circuit precedent addressing adverse domination imposes a high
                                     19   burden on Plaintiff. Plaintiff cannot claim adverse domination solely because the
                                     20   alleged wrongdoers impeded discovery of a fraud. In fact, the Ninth Circuit
                                     21   refused to apply tolling “where discovery of the alleged bad acts is possible,
                                     22   notwithstanding complete control by wrongdoers.” Seiden v. Frazer Frost LLP,
                                     23   796 Fed. App’x 381, 382 (9th Cir. 2020) (emphasis added). Even in the limited
                                     24   instances in which the court applies adverse domination, it only does so where “a
                                     25   claim arises from a director’s or employee’s defalcation and the wrongdoers’
                                     26   control makes discovery impossible….’” Dillon v. Cont’l Cas. Co., No. C 10-
                                     27   05238 JW, 2011 WL 13073334, at *6 (N.D. Cal. July 14, 2011); Admiralty Fund
                                     28   v. Peerless Ins. Co., 143 Cal. App. 3d 379, 387 (Cal. Ct. App. 1983).
                                                                             -10-
                                                      Motion to Dismiss and Memorandum of Law in Support
                                Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 11 of 14 Page ID #:87



                                      1        Plaintiff fails to plead that discovery during the term of the 2014 Policy was
                                      2   impossible. Instead, Plaintiff merely alleges that “[d]uring the time period the
                                      3   Kapanicas administration worked for the City, they exercised pervasive control
                                      4   over all or nearly all of the City’s critical functions, preventing the City Council
                                      5   from discovering their schemes and wrongdoing.” (Complaint, Docket No. 1-1 at
                                      6   12, ¶ 17). But exercising “pervasive control” does not necessarily mean that
                                      7   discovery of their acts is impossible. Plaintiff must plead facts, with particularity,
                                      8   demonstrating that it was impossible for discovery to occur during the 2014 Policy.
                                      9        Plaintiff relies upon bald allegations that never address the operative standard
                                     10   – impossibility.   While FRCP 8 allows notice pleading, the complaint itself
                                     11   admits that the coverage dispute is premised on fraudulent activities. (Complaint,
Gordon Rees Scully Mansukhani, LLP




                                     12   Docket No. 1-1, at 13, ¶ 25). Accordingly, Plaintiff must plead its claim with
                                     13   particularity: “When a plaintiff relies on a theory of fraudulent concealment,
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                     14   delayed accrual, equitable tolling, or estoppel to save a cause of action that
                                     15   otherwise appears on its face to be time-barred, he or she must specifically plead
                                     16   facts which, if proved, would support the theory.” Seiden, 2018 WL 6137618, at
                                     17   *5 (quoting Mills v. Forestex Co., 180 Cal. App. 4th 625, 641 (Cal. Ct. App.
                                     18   2003)). Therefore, “dismissal may be appropriate when a plaintiff fails to allege
                                     19   facts suggesting that he did not have a reasonable opportunity to discover the
                                     20   violation.” Ohlendorf v. Am. Brokers Conduit, No. CIV. S-11-293 LKK/EFB,
                                     21   2012 WL 718682, at *7 (E.D. Cal. Mar. 5, 2012).
                                     22        In Lane v. Vitek Real Estate Industries Group et al., the United States District
                                     23   Court for the Eastern District of California dismissed a complaint because the
                                     24   plaintiffs failed to plead equitable tolling with particularity pursuant to Rule 9(b).
                                     25   713 F. Supp. 2d 1092, 1100 (E.D. Cal. 2010). The court explained:
                                     26        Even if plaintiffs were entitled to equitable tolling of their claim,
                                     27        plaintiffs have not alleged any facts in the Complaint that would
                                     28        warrant tolling the statute of limitations. Plaintiffs simply assert that
                                                                              -11-
                                                       Motion to Dismiss and Memorandum of Law in Support
                                Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 12 of 14 Page ID #:88



                                      1         they were unable to discover defendants’ TILA [Truth in Lending Act]
                                      2         violations until two weeks before the filing of the FAC [First Amended
                                      3         Complaint] because defendants “fraudulently concealed those
                                      4         violations….” (FAC P 34.) This conclusory allegation is insufficient to
                                      5         establish the necessity for equitable tolling under even the pleading
                                      6         standards of Federal Rule of Civil Procedure 8(a).
                                      7   Id.
                                      8         Other courts dismiss claims dependent upon equitable tolling where, as here,
                                      9   the plaintiff fails to allege facts demonstrating a basis for claiming tolling.
                                     10   Ohlendorf, 2012 WL 718682, at *7 (denying plaintiff’s request for equitable
                                     11   tolling of its statutory claim because “Plaintiff has still failed to allege any facts
Gordon Rees Scully Mansukhani, LLP




                                     12   either (1) explaining why he had no reasonable opportunity to discover the facts
                                     13   underlying the alleged violations within the statutory period, when he was
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                     14   apparently able to discover the violations thereafter; or (2) showing diligence on
                                     15   his part in attempting to discover the facts underlying the alleged violations.”);
                                     16   McGuire v. Reconstrust Co., N.A., No. CIV S-11-2787 KJM-CKD, 2012 WL
                                     17   4510675, at *6 (E.D. Cal. Sept. 30, 2012) (“This court has previously followed
                                     18   Lane by holding that an unsupported assertion that defendants’ alleged fraud
                                     19   prevented a plaintiff from being able to discover a TILA violation did not justify
                                     20   equitable tolling.”).
                                     21         As in Lane, Ohlendorf, and McGuire, Plaintiff relies upon conclusory
                                     22   allegations.    It fails to allege any facts demonstrating why discovery was
                                     23   impossible, rather than merely difficult. Plaintiff has therefore failed to allege the
                                     24   mandatory factual support with particularity. Accordingly, Plaintiff’s contract
                                     25   claims should be dismissed pursuant to FRCP 12(b)(6).
                                     26                                     CONCLUSION
                                     27         For the foregoing reasons, National Union respectfully requests that this
                                     28   Honorable Court dismiss Plaintiff’s claims against National Union pursuant to
                                                                                -12-
                                                         Motion to Dismiss and Memorandum of Law in Support
                                Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 13 of 14 Page ID #:89



                                      1   Federal Rule of Civil Procedure 12(b)(6) and Federal Rule of Civil Procedure
                                      2   12(f), and for any other relief the Court deems necessary and appropriate.
                                      3
                                          Dated:                                       GORDON REES SCULLY
                                      4                                                MANSUKHANI LLP
                                      5
                                                                                 By:    /s/ Katherine A. Musbach
                                      6                                                Katherine A. Musbach (318683)
                                                                                       Telephone: (312) 980-6798
                                      7
                                                                                       kmusbach@grsm.com
                                      8                                                5 Park Plaza
                                                                                       Suite 1100
                                      9
                                                                                       Irvine, CA 92614
                                     10                                                Attorneys for Defendant
                                                                                       National Union Fire Insurance
                                     11
                                                                                       Company of Pittsburgh, Pa.
Gordon Rees Scully Mansukhani, LLP




                                     12
                                     13
      5 Park Plaza, Suite 1100
         Irvine, CA 92614




                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                             -13-
                                                      Motion to Dismiss and Memorandum of Law in Support
                                Case 5:20-cv-02164-GW-KK Document 13-1 Filed 11/13/20 Page 14 of 14 Page ID #:90



                                      1                           CERTIFICATE OF SERVICE
                                      2        The undersigned hereby certifies that on November 13, 2020, she served a
                                      3   copy of the foregoing upon the following counsel by ECF and sending it via e-
                                      4   mail to the following addresses:
                                      5
                                                            Jeffrey V. Dunn, State Bar No. 131926
                                      6                     jeffrey.dunn@bbklaw.com
                                      7                     Christopher E. Deal, State Bar No. 186754
                                                            chris.deal@bbklaw.com
                                      8                     Daniel L. Richards, State Bar No. 315552
                                      9                     daniel.richards@bbklaw.com
                                                            BEST BEST & KRIEGER LLP
                                     10                     18101 Von Karman Avenue, Suite 1000
                                     11                     Irvine, California 92612
                                                            Telephone: 949-263-2600
Gordon Rees Scully Mansukhani, LLP




                                     12                     Facsimile: 949-260-0972
                                     13
      5 Park Plaza, Suite 1100




                                                            Attorneys for Plaintiff
         Irvine, CA 92614




                                     14                     Western Riverside Council of Governments
                                     15
                                     16                                             GORDON REES SCULLY
                                                                                    MANSUKHANI LLP
                                     17
                                     18                                       By:    /s/ Katherine A. Musbach
                                                                                    Katherine A. Musbach (318683)
                                     19
                                                                                    Telephone: (312) 980-6798
                                     20                                             kmusbach@grsm.com
                                                                                    5 Park Plaza
                                     21
                                                                                    Suite 1100
                                     22                                             Irvine, CA 92614
                                                                                    Attorneys for Defendant
                                     23
                                                                                    National Union Fire Insurance
                                     24                                             Company of Pittsburgh, Pa.
                                     25
                                     26
                                     27
                                     28
                                                                             -14-
                                                      Motion to Dismiss and Memorandum of Law in Support
